Case 2:20-cv-05258-MWF-KS Document 19 Filed 11/13/20 Page 1 of 2 Page ID #:162


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                                                           JS-6

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-5258 MWF (PLAx)                    Date: November 13, 2020
 Title:   City of Whittier v. Everest National Insurance Company et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                              Court Reporter:
           Rita Sanchez                               Not Reported

           Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
           None Present                               None Present

 Proceedings (In Chambers):         ORDER GRANTING MOTION TO REMAND [9]


        Plaintiff City of Whittier has moved to remand this action (the “Motion”) to the
 Los Angeles Superior Court. (Docket No. 9). Defendant Everest National Insurance
 Company (“Everest National”) filed an opposition. (Docket No. 12). Plaintiff filed a
 reply. (Docket No. 15).

       The Motion was noticed to be heard on August 10, 2020. The Court read and
 considered the papers on the Motion and deemed the matter appropriate for decision
 without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
 therefore VACATED and removed from the Court’s calendar. Vacating the hearing
 was also consistent with the General Orders of the Central District in response to the
 COVID-19 pandemic.

        Plaintiff filed its Complaint on February 26, 2020, in Los Angeles Superior
 Court. Plaintiff personally served both Everest National and Defendant Starr on April
 21, 2020. Everest National filed its Notice of Removal on June 12, 2020, which is to
 say after the deadline of 30 days. The Notice of Removal referenced Starr to show
 diversity of citizenship did not aver that Starr consented. The earliest that Starr could
 be viewed as consenting to removal was by email on July 7, 2020.

        In superior court, the parties agreed to continue the deadline for Everest National
 to respond to the Complaint, so that the parties could mediate in good faith. Everest

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-05258-MWF-KS Document 19 Filed 11/13/20 Page 2 of 2 Page ID #:163


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 20-5258 MWF (PLAx)                    Date: November 13, 2020
 Title:   City of Whittier v. Everest National Insurance Company et al.

 National argues that stipulation was also a stipulation to waive any objection to an
 untimely removal notice.

        Plaintiff correctly argues that the Notice of Removal was untimely filed.
 Plaintiff argues that an extension beyond the 30-days cannot be granted. That is
 technically correct, but Plaintiff could have agreed to waive its right to challenge the
 timeliness.

        On these facts, however, it does not appear that Plaintiff did so merely by
 agreeing to extend the response date to its Complaint. The Court reaches this
 conclusion reluctantly, in that it would make sense for the parties to focus on
 mediation. Nonetheless, removal is neither a demurrer nor an answer; it just isn’t a
 “response” to the Complaint. The response date in superior court and the deadline for
 removal are separate deadlines on separate tracks. When one combines the strict
 construction of statutes and rules concerning removal, including the inability to
 stipulate to extend the 30 days, with the specific facts here, the Court determines that
 the Notice of Removal was untimely.

        Based on the untimeliness of the Notice of Removal, this Court need not reach
 the issue whether the belated e-mail consent of Starr was sufficient to obtain the
 consent of all defendants.

        Accordingly, the Motion is GRANTED. The Clerk of Court is ORDERED to
 return this action to the Superior Court of the State of California for the County of Los
 Angeles.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
